UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4137



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JESSE IAN SMITH,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:05-cr-00119-ALL)


Submitted:   October 17, 2007          Decided:     November 15, 2007


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Charleston, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, Monica K. Schwartz,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jesse Ian Smith appeals the district court’s judgment

entered pursuant to Smith’s guilty plea to distribution of cocaine

in violation of 21 U.S.C. § 841(a)(1) (2000).                      Smith’s sole

argument on appeal is that his sentence is unreasonable because,

although it is within the guidelines range calculated by the

district court and would otherwise be entitled to a presumption of

reasonableness, see Rita v. United States, 127 S. Ct. 2456, 2462

(2007), his guidelines range was incorrectly calculated.                   Namely,

Smith asserts that the district court clearly erred in determining

his relevant conduct for purposes of calculating his base offense

level   when    it   relied    on   a   witness’s    prior    unsworn     statement

attributing fifty ounces of cocaine to Smith, rather than the

witness’s      later   sworn    testimony       at   the     sentencing    hearing

attributing only five ounces of cocaine to Smith.                       Finding no

error, we affirm.

            We review the district court’s factual determinations

underlying its drug quantity calculations for clear error.                      See

United States v. Fletcher, 74 F.3d 49, 55 (4th Cir. 1996).                       A

factual finding will be considered clearly erroneous only “when

although there is evidence to support it, the reviewing court on

the entire evidence is left with the definite and firm conviction

that a mistake has been committed.”             United States v. U.S. Gypsum

Co., 333 U.S. 364, 395 (1948).           In calculating the amount of drugs


                                        - 2 -
to attribute to a defendant, “the court may consider relevant

information . . ., provided that the information has sufficient

indicia of reliability to support its probable accuracy.”          United

States v. Uwaeme, 975 F.2d 1016, 1021 (4th Cir. 1992) (internal

quotation marks, citation and emphasis omitted).

            We conclude that the district court did not clearly err

in calculating Smith’s guidelines range.          The district court’s

decision to credit the witness’s prior unsworn statement was a

credibility    determination   and   is   therefore   not   reviewable   on

appeal.     See Columbus-Am. Discovery Group v. Atlantic Mut. Ins.

Co., 56 F.3d 556, 567 (4th Cir. 1995) (“Absent extraordinary

circumstances, we will not disturb a factfinder’s credibility

determinations.”); see also United States v. Locklear, 829 F.2d

1314, 1317 (4th Cir. 1987) (stating that this court will decline to

overturn a factual determination founded on witness demeanor and

credibility absent compelling evidence to the contrary).          Because

it was reasonable for the district court to credit the witness’s

prior statement, made closer in time to the events in question and

which was against the witness’s penal interest, we conclude that no

extraordinary circumstances are present mandating us to disturb the

district court’s credibility determination.

            Based on the foregoing, we affirm the district court’s

judgment.    We dispense with oral argument because the facts and




                                 - 3 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                       AFFIRMED




                              - 4 -